         Case 4:20-cv-05013-EFS      ECF No. 18    filed 10/14/20   PageID.1684 Page 1 of 3




 1

 2
                                                                                   FILED IN THE
                                                                               U.S. DISTRICT COURT
 3                                                                       EASTERN DISTRICT OF WASHINGTON


 4                                                                        Oct 14, 2020
 5                                                                            SEAN F. MCAVOY, CLERK

                              UNITED STATES DISTRICT COURT
 6                           EASTERN DISTRICT OF WASHINGTON
 7

 8   ASHLEY M.,1                                     No.   4:20-CV-5013-EFS

 9                                Plaintiff,
                                                     ORDER GRANTING THE PARTIES’
10                                                   STIPULATED MOTION FOR
                     v.
11                                                   REMAND PURSUANT TO
     ANDREW M. SAUL, Commissioner of                 SENTENCE FOUR OF 42 U.S.C. §
12   Social Security,                                405(g)

13                                Defendant.
14

15
              On October 13, 2020, the parties filed a Stipulated Motion for Remand. ECF
16
     No. 17. The parties agree that the matter should be reversed and remanded to the
17

18   Commissioner of Social Security pursuant to sentence four of 42 U.S.C. § 405(g)

19   for further administrative proceedings before an administrative law judge (ALJ)

20   for a de novo hearing and a new decision as to Plaintiff Ashley M.’s application for
21
     social security payments under Title II and XVI of the Social Security Act. As part
22
     of this de novo hearing on remand, the ALJ is to update the medical records,
23

24
     1   To protect the privacy of the social-security Plaintiff, the Court refers to her by
25

26   first name and last initial or by “Plaintiff.” See LCivR 5.2(c).




                                                                                       ORDER - 1
      Case 4:20-cv-05013-EFS       ECF No. 18    filed 10/14/20   PageID.1685 Page 2 of 3




 1   consider the persuasiveness of the medical and psychological opinion evidence
 2
     under 20 C.F.R. § 404.1520(c), reevaluate whether Plaintiff’s mental impairments
 3
     meet or equal a listing, reevaluate the materiality of alcohol and drug abuse, and,
 4
     as necessary, obtain medical expert evidence and supplemental vocational expert
 5
     testimony to clarify the effects of any assessed limitations on Plaintiff’s ability to
 6

 7   perform work in the national economy. The parties also agree that Plaintiff is

 8   entitled to reasonable attorney fees and costs under the Equal Access to Justice
 9   Act, 28 U.S.C. § 2412(d), upon proper request to the Court.
10
           Consistent with the parties’ agreement, IT IS HEREBY ORDERED:
11
           1.     The parties’ Stipulated Motion for Remand, ECF No. 17, is
12
                  GRANTED.
13

14         2.     Judgment shall be entered for Plaintiff.

15         3.     This matter is REVERSED and REMANDED to the Commissioner

16                of Social Security for further administrative proceedings pursuant to
17
                  sentence four of 42 U.S.C. § 405(g). On remand, the ALJ is to conduct
18
                  a de novo hearing, including updating the medical records,
19
                  considering the persuasiveness of the medical and psychological
20

21                opinion evidence under 20 C.F.R. § 404.1520(c), reevaluating whether

22                Plaintiff’s mental impairments meet or equal a listing, reevaluating

23                the materiality of alcohol and drug abuse, and as necessary, obtain
24
                  medical expert evidence and supplemental vocational expert
25
                  testimony to clarify the effects of any assessed limitations on
26




                                                                                  ORDER - 2
      Case 4:20-cv-05013-EFS      ECF No. 18     filed 10/14/20   PageID.1686 Page 3 of 3




 1                Plaintiff’s ability to perform work in the national economy, and then
 2
                  issue a new decision as to Plaintiff’s application.
 3
           4.     All pending motions are DENIED AS MOOT.
 4
           5.     All hearings and other deadlines are STRICKEN.
 5
           6.     If filed, the Court will consider Plaintiff’s motion for fees and
 6

 7                expenses under the Equal Access to Justice Act.

 8         7.     The Clerk’s Office is directed to CLOSE this file.
 9         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order
10
     and provide copies to all counsel.
11
           DATED this 14th day of October 2020.
12

13
                                    s/Edward F. Shea
14                                   EDWARD F. SHEA
                             Senior United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26




                                                                                 ORDER - 3
